Name: Council Decision (EU) 2019/1181 of 8 July 2019 on guidelines for the employment policies of the Member States
 Type: Decision
 Subject Matter: employment;  national accounts;  labour law and labour relations;  economic geography;  labour market;  education;  rights and freedoms;  social affairs
 Date Published: 2019-07-11

 11.7.2019 EN Official Journal of the European Union L 185/44 COUNCIL DECISION (EU) 2019/1181 of 8 July 2019 on guidelines for the employment policies of the Member States THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 148(2) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), After consulting the Committee of the Regions, Having regard to the opinion of the Employment Committee (3), Whereas: (1) Member States and the Union are to work towards developing a coordinated strategy for employment and particularly for promoting a skilled, trained and adaptable workforce as well as labour markets that are responsive to economic change, with a view to achieving the objectives of full employment and social progress set out in Article 3 of the Treaty on European Union. (2) In accordance with the Treaty on the Functioning of the European Union (TFEU), the Union has developed and implemented policy coordination instruments for fiscal, macroeconomic and structural policies. As part of those instruments, the guidelines for the employment policies of the Member States set out in the Annex to Council Decision (EU) 2018/1215 (4) (the employment guidelines) and the broad guidelines for the economic policies of the Member States and of the Union set out in Council Recommendation (EU) 2015/1184 (5) form the integrated guidelines for implementing the Europe 2020 strategy (the integrated guidelines). They are to guide policy implementation in the Member States and in the Union, reflecting the interdependence between the Member States. The resulting set of coordinated Union and national policies and reforms are to constitute an appropriate overall economic and social policy mix that should achieve positive spillover effects. (3) The European Semester combines different instruments in an overarching framework for integrated multilateral surveillance of economic, budgetary, employment and social policies and aims to achieve the Europe 2020 targets, including those concerning employment, education and poverty reduction, as set out in Council Decision 2010/707/EU (6). While promoting the policy objectives of boosting investments, pursuing structural reforms and ensuring responsible fiscal policies, the European Semester has been continuously reinforced and streamlined since 2015. Its employment and social focus has notably been strengthened; and dialogue with the Member States, the social partners and representatives of civil society has been deepened. (4) In November 2017 the European Parliament, the Council and the Commission signed an interinstitutional proclamation for a European Pillar of Social Rights, setting out 20 principles and rights to support well-functioning and fair labour markets and welfare systems. The European Pillar of Social Rights constitutes a reference framework to monitor the employment and social performance of Member States, to drive reforms at national level and to serve as a compass for a renewed process of convergence across the Union. (5) The integrated guidelines should form the basis for country-specific recommendations that the Council may address to the Member States. Member States should make full use of the European Social Fund and other Union funds when implementing the employment guidelines. Although the addressees of the integrated guidelines are the Member States and the Union, the employment guidelines should be implemented in partnership with all national, regional and local authorities, closely involving parliaments, as well as the social partners and representatives of civil society. (6) The Employment Committee and the Social Protection Committee should monitor how the relevant policies are implemented in light of the employment guidelines, in line with their respective TFEU-based mandates. Those committees and other Council preparatory bodies involved in the coordination of economic and social policies should work together closely. Policy dialogue between the European Parliament, the Council and the Commission should be maintained, in particular as regards the employment guidelines. (7) The Social Protection Committee has been consulted. (8) The employment guidelines should remain stable to ensure a focus on their implementation. Following an assessment of developments in the labour markets and the social situation since the adoption of the employment guidelines in 2018, it has been determined that no update is necessary. The reasons for the adoption of the employment guidelines in 2018 remain valid, so those guidelines should be maintained, HAS ADOPTED THIS DECISION: Article 1 The guidelines for the employment policies of the Member States, as set out in the Annex to Decision (EU) 2018/1215, are maintained for 2019 and shall be taken into account by the Member States in their employment policies and reform programmes. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 2019. For the Council The President A.-K. PEKONEN (1) Opinion of 18 March 2019 (not yet published in the Official Journal). (2) Opinion of 20 June 2019 (not yet published in the Official Journal). (3) Opinion of 29 April 2019 (not yet published in the Official Journal). (4) Council Decision (EU) 2018/1215 of 16 July 2018 on guidelines for the employment policies of the Member States (OJ L 224, 5.9.2018, p. 4). (5) Council Recommendation (EU) 2015/1184 of 14 July 2015 on broad guidelines for the economic policies of the Member States and of the European Union (OJ L 192, 18.7.2015, p. 27). (6) Council Decision 2010/707/EU of 21 October 2010 on guidelines for the employment policies of the Member States (OJ L 308, 24.11.2010, p. 46).